DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Status of Claims

Claims 1 - 10 are pending in this Office Action.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee Doohwan et al., (JP 2017041855 A, see English translation) hereinafter “Doohwan” in view of Noriaki Kaneda (US 2015/0086204 A1) hereinafter “Kaneda”. 
Regarding claim 1, Doohwan disclose a wavelength-division multiplexing optical transmission system comprising (Doohwan: Fig. 1-2, 7, WDM transmission system, transmitters [elements: 11-13 and 3], fiber 3, receiver [elements: 4, 51-53, 6, 7, 81-83] see pages 1-4 of English translation): 
a transmitter configured to generate one channel signal by wavelength-division multiplexing a plurality of subcarrier signals so as to overlap each other, and transmit the channel signal (Doohwan: Fig. 1-2, 7, WDM multicarrier transmitter 11, 12, 13, generates plurality of subcarrier signals 1, 2, 3, over fiber channel … in order to prevent transmission rate from being lowered or reduction is avoided by using the concept of overlap and save as taught by Reference 1, see pages 2-3, 4 and 7, 10 of English translation); and 
a receiver configured to separate a received channel signal into subcarrier signals (Doohwan: Fig. 1-2, 7, demultiplexer/mode converter 6, receiver 51-53, subcarrier extraction / frequency conversion that extracts a subcarrier 7, see pages 2-3 of English translation), and 
performs equalization using an MIMO equalizer including a frequency- domain MIMO equalizer and a time-domain MIMO equalizer on each of the separated subcarrier signals (Doohwan: Fig. 1-2, 7, there are number subcarriers processing units 81-83, each perform MIMO equalization processing unit 811 (see Fig. 2 for detail),  the 8121, 8122, and 8123 (see detail in Fig. 2) perform the phase/ frequency offset compensation for each received signal and demodulate the signals 1-3, Signals 1SC- 3SC, the determination units 8131, 8132, and 8133 output the determination results to the MIMO equalization processing unit 811 in order to use them for the equalization coefficient update, including perform time domain equalization (TDE) and fast FDE (Frequency Domain Equalization), see pages 2, 3 -4, of English translation).
Doohwan disclose in order to prevent transmission rate from being lowered or reduction is avoided by using the concept of overlap and save as taught by Reference 1, but does not expressly disclose a plurality of subcarrier signals so as to overlap each other and does not disclose in detail about frequency domain MIMO equalizer and time-domain MIMO equalizer on each subcarrier signals.
However, Kaneda from same field of endeavor disclose a plurality of subcarrier signals so as to overlap each other (Kenda: Figs. 1, 3, 6-8, two or more modulated optical carriers are overlapped in time and space, see Abstract, ¶¶ [0007], [0012], [0024], [0043])
performs equalization using an MIMO equalizer including a frequency- domain MIMO equalizer and a time-domain MIMO equalizer on each of the separated subcarrier signals (Kenda: Figs. 1, 3, 6-8, see Steps 302-310 and Fig. 6, shows block diagram of DSP 600 once the electrical signals are down-converted to baseband signals 612 by down-converted 610, and multiplied 616 by frequency offset correction amount, the results signals 618 are applied to filter bank 630 of configurable FIR filters which are implemented in step 306 of the method 300, the results of that is equalized signals 634, in example the filter bank 630 is configured by signal processing to time-domain equalization, the equalized signal 634 are applied to constellation mapper 650, step 308, Fig. 8 shows the block diagram of MIMO equalizer 800, that can be used to implement filter 630 for performing both FD-MIMO and TD-MIMO is which performs equalization using MIMO equalizer at step 306 DSP 172 applies FD-MIMO signals processing to equalization for mitigate the effect of inter-carrier interference between each carrier frequency, ¶¶ [0039]-[0048], [0057]-[0064] & [0067]-[0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Doohwan to include a plurality of subcarrier signals so as to overlap each other and to use the MIMO equalizer that includes Frequency Domain MIMO and Time-domain MIMO equalizer on each of the separated subcarrier signals as taught by Kaneda because when two or more adjacent modulated optical carriers spaced at spectral intervals that are smaller than the baud rate and are overlapped in time and space the optical transport system may advantageously be capable of achieving a higher spectral efficiency than the spectral efficiency that is not overlapped such as OFDM transmission format. However, at the optical receiver in the transport system after signal is converted to electrical the signals are required to be equalized by implementing Frequency diversity MIMO and/or Time domain MIMO signal processing directed at canceling the effect of inter-carrier interference (crosstalk between subcarriers) caused by the spectral overlap between adjacent modulated optical carriers to enable the optical receiver to recover individual data streams encoded onto the different modulated optical carriers at the corresponding optical transmitters. See Kaneda’s Abstract, paragraph [0007], [0012].  
Regarding claim 9, is interpreted and rejected the same as claim 1.  
Regarding claim 10, is interpreted and rejected the same as claim 1.  

Regarding claim 8, the combination of Doohwan disclose the wavelength-division multiplexing optical transmission system according to Claim 1, wherein the transmitter multiplexes a plurality of channel signals by wavelength-division multiplexing and transmits the channel signals (Doohwan: Fig. 1-2, 7, WDM multicarrier transmitter 11, 12, 13, generates plurality of subcarrier signals 1, 2, 3, over fiber channel … in order to prevent transmission rate from being lowered or reduction is avoided by using the concept of overlap and save as taught by Reference 1, see pages 2-3, 4 and 7, 10 of English translation).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doohwan in view of Kaneda and further in view of Lee Doohwan et al., (JP 2016134840 A see English translation) hereinafter “Doohwan_2”. 
Regarding claim 2, the combination of Doohwan disclose the wavelength-division multiplexing optical transmission system according to Claim 1, wherein the time-domain MIMO equalizer is placed in a subsequent stage of the frequency-domain MIMO equalizer (Doohwan: Fig. 1-2, 7, the equalization coefficient calculation unit 8112 updates the equalization coefficient of the FDE before the TDE see page 3-4,10).  
The combination of Doohwan does not explicitly disclose the order of equalization. However, Doohwan_2 from exact field of endeavor disclose wherein the time-domain MIMO equalizer is placed in a subsequent stage of the frequency-domain MIMO equalize (Doohwan: Fig. 1-2, 7, the MIMO equalization processing part 811, 8111 in the reception device is performed the MIMO quantization processing part 8111 calculates a quantization coefficient that obtains coefficient in frequency domain using FDE method, the 8112 convert FDE coefficient into a time domain equalization coefficient, 8113 performs equalization on the coefficient in the time domain calculation using TDE method,   see Abstract, see paragraph in mid page of 2 & 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Doohwan to teach the order of the process wherein the time-down MIMO equalizer is placed in a subsequent stage of the frequency-domain MIMO equalizer as taught by Doohwan_2 because when the frequency domain is obtained by FDE method has a feature that the calculation amount is smaller than that of the TDE… since in the TDE method the received signal is overlapped by a length corresponding to the delay without inserting a Cyclic Prefix (CP) then the equalization processing by the FDE is performed a plurality of times and portion affected by delay is deleted and since the TDE does not required the insertion of CP the data transmission efficiency can be improved. See Doohwan_2 bottom of page 2 “background”.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Doohwan in view of Kaneda and further in view of Steve J. Shattil (US 2004/0086027 A1) hereinafter “Shattil”. 
Regarding claim 3, the combination of Doohwan disclose the wavelength-division multiplexing optical transmission system according to Claim 1, but does not expressly disclose wherein a plurality of time-domain MIMO equalizers are placed respectively for the subcarrier signals.
However, Shattil disclose wherein a plurality of time-domain MIMO equalizers are placed respectively for the subcarrier signals (Fig. 6B, receiver 601, may be adapted to perform MIMO (e.g., array) processing. A received signal is separated into a plurality of orthogonal sub-carrier components by a time-domain to frequency-domain converter 603, such as a Fourier transform. Frequency-domain equalization, ¶¶ [0156]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Doohwan to include a plurality of time-domain MIMO equalizers are placed respectively for the subcarrier signals as taught by Shattil because the plurality of time or frequency domain at the receiver will compensate the increase interference that is not limited to nearby pulses because the side-lobe structure is periodic.  See paragraph [0103], [MPEP 2143.I (A-D).
Regarding claim 4, the combination of Doohwan disclose wavelength-division multiplexing optical transmission system according to Claim1, but does not expressly disclose wherein the frequency-domain MIMO equalizer further includes a wavelength dispersion compensating filter.
However, Shattil disclose wherein the frequency-domain MIMO equalizer further includes a wavelength dispersion compensating filter (Fig. 6B, receiver 601, A received signal frequency-domain converter 603, such as a Fourier transform. Frequency-domain equalization, may be perform filtering such as frequency components produced by a filter bank or an FFT to compensate for dispersion and co-channel interference, ¶¶ [0156], [0202]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Doohwan to include the frequency-domain MIMO equalizer further includes a wavelength dispersion compensating filter as taught by Shattil because the weights may be adapted relative to one or more channel and/or data-quality measurements. The weights may be configured relative to data-processing measurements, such as hard-decision, soft-decision, and/or iterative feedback decision processing and wavelength dispersion compensate. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doohwan in view of Kaneda and further in view of Hidemi Noguchi (US 2019/0326987 A1) hereinafter “Noguchi”. 
Regarding claim 6, the combination of Doohwan disclose the wavelength-division multiplexing optical transmission system according to Claim 1, but does not expressly disclose wherein the transmitter further includes a band narrowing filter configured to narrow a band of the subcarrier signal.
However, Noguchi from same field of endeavor disclose wherein the transmitter further includes a band narrowing filter configured to narrow a band of the subcarrier signal (Noguchi: Fig. 2-6,  transmitters 10, optical transmission means 11, includes band narrowing filter 13, in optical transmission having over 1 Tera bit per second with plurality of subcarrier signals, when the band narrowing means applies processing of performing spectral shaping that narrows bandwidth to less than or equal to a baud rate (shapes asymmetric) as band narrowing filter processing  based on parameter shared… see ¶¶ [0004], [0009], [0011], [0034]-[0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Doohwan so that the transmitter further includes a band narrowing filter configured to narrow a band of the subcarrier signal as taught by Noguchi because when optical communication adapts a method to enable communication in which subcarriers are multiplexed at spacing less than or equal to a baud rate  the use of band narrowing filter technique is well-known in the art for removing distortion performing spectral shaping by placing a narrow band filter at the transmitter and one at the receiver for restoring the original signal at the destination.   See Noguchi paragraph [0034], [MPEP 2143.I (A-D).
Regarding claim 7, the combination of Doohwan disclose the wavelength-division multiplexing optical transmission system according to Claim 6, wherein the band narrowing filter shapes the subcarrier signal into an asymmetric spectrum (Noguchi: Fig. 2-6,  transmitters 10, optical transmission means 11, includes band narrowing filter 13, in optical transmission having over 1 Tera bit per second with plurality of subcarrier signals, when the band narrowing means applies processing of performing spectral shaping that narrows bandwidth to less than or equal to a baud rate (shapes asymmetric) as band narrowing filter processing  based on parameter shared… see ¶¶ [0004], [0009], [0011], [0034]-[0035]).
Response to Arguments









Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter










Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Sakamoto Takahide 		(US 2017/0141844 A1)
Hideto Yamamoto et al., 		(JP 2016100815 A)
Lee Doohwan et al., 		(JP 2016134840 A)
Akihide Sano et al., 		(US 2011/0002689 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636